      Case 7:19-cv-00403 Document 56 Filed on 12/10/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                       ENTERED
                                                                                  December 10, 2020
                            UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               §     CIVIL ACTION NO. 7:19-CV-403
                                                  §
FISHER INDUSTRIES, et al,                         §
                                                  §
          Defendants.                             §

                     ORDER SETTING VIDEO STATUS CONFERENCE

         IT IS HEREBY ORDERED that this matter is set for video status conference utilizing

Zoom on March 3, 2021, at 9:30 a.m. before the Honorable Randy Crane, United States District

Court, in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen,

Texas.

         The Clerk shall send a copy of this Order to all counsel of record.


          SO ORDERED December 10, 2020, at McAllen, Texas.


                                                      ___________________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
